Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
Page 3, last paragraph refers to “in claim 16”, however, claim numbers change during prosecution, and therefore, a claim number should not be referenced in a specification due to renumbering of claims.  In addition, the claim set currently has claims 23-44 pending.
Page 11, last paragraph recites “curve 8”, but 8 is the “gap”.  The Examiner believes that this should be “curve 18”.
  Appropriate correction is required.
Claim Objections
Claims 23 and 42 are objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation (for example, placing indentations after commas or semi-colons).  The Examiner has construed all elements as being positively recited for the means of examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a sealing (6) provided between the piston housing (5) and the pistons (3), which at least impedes a fluid flow between the enclosed working volumes, characterized in that the sealing (6) is formed by a gap (8) between the pistons (3) and the piston housing (5), in which no sealing elements are arranged”, which is confusing since “a sealing” by nature of the element would be a seal, however, the claim later recites “the sealing (6) is formed by a gap (8) between the pistons (3) and the piston housing (5), in which no sealing elements are arranged”.  Is there a seal or no seal?  The claim should not be confusing by calling something “a sealing”, which is in a noun format, and then later stating that there are “no sealing elements are arranged”.   The claim then later recites “a gap”, as well as, “a surface structure generated directly upon commissioning by means of a running-in or grinding-in, resp., process.  If the “surface structure” is formed by “a running-in or grinding-in, resp., process”, which by the process there is no gap due to the elements “run-in or grind-in” (i.e. the surface of one of the components is abraded providing a tight sealing surface with one another), then what does the applicant mean by “a gap”?  Is the “gap” present once the rotary piston engine cools down?  
Claims 24-41 are rejected by virtue of their dependence on claim 23.
Claim 42 recites “components of the rotary piston engine (1) are produced and assembled such that surfaces (9, 10) of the piston (3) and of the piston housing (5) touch at least in sections during the circulation of the piston (3) in the piston housing (5), and in which surfaces (9, 10) delimiting the gap (8) are structured at least in sections during a grinding-in process subsequent to commissioning of the rotary piston engine (1)”, which is indefinite, since it is unclear if there was a “gap” between the piston and the piston housing once assembled, or if a “gap” is generated due to the “grinding-in process subsequent to commissioning of the rotary piston engine”.  In addition, if material is “abraded” off than how is a “gap” formed since there should be no clearance/interference then by running the internal combustion engine the components will abrade then forming a sealing surface.  How is a “gap formed” when one part would abrade the other part until there is no need to abrade (i.e. no interference).  Please clarify what and when and where a “gap” is created.  How can something be “grinding-in” form a gap (especially the components that are in the device are what allows the “grinding-in” process to occur)?
Claims 43-44 are rejected by virtue of their dependence on claim 42.
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 42 is written without any method steps, but the claim is directed to “a method of manufacturing”.  Some steps could be “assembling the rotatory piston engine; removing material by a grinding-in process where the at least one piston contacts the piston housing removing material from the piston housing during operation of the rotary engine, wherein the removing material creates a delimiting gap between the at least one piston and the piston housing”.
Claims 43 and 44 are rejected by virtue of their dependence on claim 42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-33, 38, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (European Patent Publication EP 2690288 A2) in view of BIWAS (U.S. Patent 4,466,785).
Regarding claim 23, KIM discloses:  a rotary piston engine (see Abstract, see Figures 19 and 20) with at least two piston pairs (1140, 1150) respectively connected via a link (see Figures 19 and 20), the pistons (1143, 1153) of which are arranged at opposite ends of the links (see Figures 19 and 20) and, during operation, circulate on an at least approximately circular path in a piston housing (110) (see Figures 19 and 20), such that varying working volumes (see Figures 19 and 20) are enclosed between the pistons of different piston pairs (see Figures 19 and 20) during the circulation.
However, KIM fails to disclose a sealing provided between the piston housing and the pistons, which at least impedes a fluid flow between the enclosed working volumes, characterized in that the sealing is formed by a gap between the pistons and the piston housing, in which no sealing elements are arranged, and that the gap is designed such that leakage flows between neighboring working spaces are minimized, wherein surfaces of the pistons and of the piston housing delimiting the gap at least at times have a surface structure generated directly upon commissioning by means of a running-in or grinding-in, resp., process.
Regarding claim 23, BIWAS teaches:  a sealing provided between the piston housing (14, 32) and the pistons (16, 18), which at least impedes a fluid flow between the enclosed working volumes (see Figures 1-4A), characterized in that the sealing is formed by a gap between the pistons and the piston housing (see Figures 1-4A, which Figures 3A-4A shows a gap between the pistons and the piston housing that is formed after the running-in or grinding-in process), in which no sealing elements are arranged (see Figures 1-4A, Column 3, line 66 – Column 4, line 64, where there is no sealing elements since the parts use a coating and an abradable coating to generate the sealing), and that the gap is designed such that leakage flows between neighboring working spaces are minimized (see Figures 1-4A, Column 3, line 66 – Column 4, line 64, where the gap is minimized), wherein surfaces of the pistons and of the piston housing delimiting the gap at least at times have a surface structure generated directly upon commissioning by means of a running-in or grinding-in, resp., process (see Figures 1-4A, Column 3, line 66 – Column 4, line 64).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a sealing provided between the piston housing and the pistons, which at least impedes a fluid flow between the enclosed working volumes, characterized in that the sealing is formed by a gap between the pistons and the piston housing, in which no sealing elements are arranged, and that the gap is designed such that leakage flows between neighboring working spaces are minimized, wherein surfaces of the pistons and of the piston housing delimiting the gap at least at times have a surface structure generated directly upon commissioning by means of a running-in or grinding-in, resp., process in the rotary piston engine of KIM, in order to improve the efficiency of the engine by reducing the leakage around the pistons and housing.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a sealing provided between the piston housing and the pistons, which at least impedes a fluid flow between the enclosed working volumes, characterized in that the sealing is formed by a gap between the pistons and the piston housing, in which no sealing elements are arranged, and that the gap is designed such that leakage flows between neighboring working spaces are minimized, wherein surfaces of the pistons and of the piston housing delimiting the gap at least at times have a surface structure generated directly upon commissioning by means of a running-in or grinding-in, resp., process in the rotary piston engine of KIM, since applying a known technique (i.e. using an abradable coating and an abrasive coating), as taught by BIWAS, to a known device (i.e. rotary piston engine of KIM) would have yielded predicable results.  The results are predictable and provide the improvement of reducing the leakage between the pistons and housing, which improves the output of the engine due to the engine is able to reclaim more of the power from the rotary piston engine due to minimizing the leakage.  
Regarding claim 24, KIM fails to disclose:  a gap height of the gap between the pistons and the piston housing is chosen such that a mean distance between opposing surfaces of the pistons and of the piston housing lies in a range of 0.02 and 0.14 mm.
The modified rotary piston engine of KIM/BIWAS discloses that the gap between the pistons and the piston housing would be the result of the coating abrading off of one of the pistons or piston housing resulting in a limited clearance (see Column 3, line 66 – Column 4, line 64 of BIWAS).  It is noted that as the rotary piston engine operates the piston housing and pistons heat up that would inherently cause the parts to grow and come in further contact.  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a gap height of the gap between the pistons and the piston housing is chosen such that a mean distance between opposing surfaces of the pistons and of the piston housing lies in a range of 0.02 and 0.14 mm in the modified rotary piston engine of KIM/BIWAS, since normal operation of the rotary piston engine would result in further abrading of the coating on the piston housing due to the expansion of the material of the housing and pistons, where once the rotary piston engine is cooled (i.e. after shut-down of the engine) it is inherent that the pistons and piston housing would shrink, resulting in a gap between them.  It is the Examiner’s position that forming a gap in the range of 0.02 and 0.14 mm would result naturally from the operation of the rotary piston engine with the components abrading and then the cooling down of the engine resulting in the gap between the components.  Furthermore, the applicant has not stated the criticality of this gap, as well as, the processing to create this gap is not clear (i.e. it appears the applicant uses an abradable coating, which using abradable coatings are known in the prior art, as evidence by BIWAS). 
Regarding claim 25, KIM fails to discloses a gap height of the gap between the pistons and the piston housing is chosen such that a mean distance between opposing surfaces of the pistons and of the piston housing lies in a range of 0.05 and 0.08 mm.
The modified rotary piston engine of KIM/BIWAS discloses that the gap between the pistons and the piston housing would be the result of the coating abrading off of one of the pistons or piston housing resulting in a limited clearance (see Column 3, line 66 – Column 4, line 64 of BIWAS).  It is noted that as the rotary piston engine operates the piston housing and pistons heat up that would inherently cause the parts to grow and come in further contact.  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a gap height of the gap between the pistons and the piston housing is chosen such that a mean distance between opposing surfaces of the pistons and of the piston housing lies in a range of 0.05 and 0.08 mm in the modified rotary piston engine of KIM/BIWAS, since normal operation of the rotary piston engine would result in further abrading of the coating on the piston housing due to the expansion of the material of the housing and pistons, where once the rotary piston engine is cooled (i.e. after shut-down of the engine) it is inherent that the pistons and piston housing would shrink, resulting in a gap between them.  It is the Examiner’s position that forming a gap in the range of 0.05 and 0.08 mm would result naturally from the operation of the rotary piston engine with the components abrading and then the cooling down of the engine resulting in the gap between the components.  Furthermore, the applicant has not stated the criticality of this gap, as well as, the processing to create this gap is not clear (i.e. it appears the applicant uses an abradable coating, which using abradable coatings are known in the prior art, as evidence by BIWAS). 
Regarding claim 26, the modified rotary piston engine of KIM/BIWAS discloses:  a gap height of the gap between the pistons and the piston housing is chosen such that a mean distance between opposing surfaces of the pistons and of the piston housing does not exceed 0.15 mm at nominal operating speed (see Column 3, line 66 – Column 4, line 64 of BIWAS that discloses that the piston housing and pistons have an abradable and an abrasion coating respectively, that results in close to zero clearance since the material is removed during operation, and therefore, meets the claim limitation directed to a mean distance between opposing surfaces of the pistons and of the piston housing does not exceed 0.15 mm at nominal operating speed).
Regarding claim 27, the modified rotary piston engine of KIM/BIWAS discloses:  the pistons comprise a material, at least in the area of the surfaces delimiting the gap, which differs from a material, which the piston housing comprises at least in the area of the surfaces delimiting the gap (see Column 3, line 66 – Column 4, line 64 of BIWAS that discloses that the piston housing and pistons have an abradable and an abrasion coating respectively, that results in close to zero clearance since the material is removed during operation due to the differences in coatings, and therefore, meets the claimed limitation) 
Regarding claim 28, the modified rotary piston engine of KIM/BIWAS discloses:  in the area of the surface delimiting the gap, the pistons comprise a harder material than the piston housing in the area of the surface delimiting the gap (see Column 3, line 66 – Column 4, line 64 of BIWAS that discloses that the piston housing and pistons have an abradable and an abrasion coating respectively, and therefore, the pistons (with the abrasive coating) has a harder material than the piston housing, which has the softer abradable coating).
Regarding claim 29, the modified rotary piston engine of KIM/BIWAS discloses:  the surfaces of the pistons and/or of the piston housing delimiting the gap at least at times comprise a coating at least in sections (see Column 3, line 66 – Column 4, line 64 of BIWAS that discloses that the piston housing and pistons have an abradable and an abrasion coating respectively).
Regarding claim 30, BIWAS further teaches:  the surfaces of the pistons  delimiting the gap comprise an oxidic protective layer at least in sections (Column 1, lines 40-54, where aluminum oxide particles are considered to be “an oxidic protective layer”).
Regarding claim 31, BIWAS further teaches:  the piston housing, at least in the area of the surface delimiting the gap, comprises a synthetic material, a copper alloy with a zinc content no higher than 40% by weight, an alloy with a copper content of more than 60% by weight, or cast iron (Column 3, lines 20-31).
Regarding claim 32, the modified rotary piston engine of KIM/BIWAS:  fails to disclose the piston housing, at least in the area of the surface delimiting the gap, comprises red brass.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the piston housing, at least in the area of the surface delimiting the gap, comprises red brass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 33, the modified rotary piston engine of KIM/BIWAS discloses:  the surfaces delimiting the gap have been structured by a grinding-in process, in which the opposing surfaces of the pistons as well as of the piston housing are brought into contact at least at times during a circular movement of the pistons in their installed position in the piston housing (see Figures 1-4A and Column 3, line 66 – Column 4, line 64 of BIWAS).
Regarding claim 38, BIWAS further teaches:  a height of the gap between at least one of the pistons and the piston housing varies in the axial direction (see Figures 3A, 4, and 4A, which discloses that at assembly the height of the gap between at least one of the pistons and the piston housing varies in the axial direction).
Regarding claim 42, the modified rotary piston engine of KIM/BIWAS discloses the method for manufacturing an at least partial sealing of a gap between a piston housing of a rotary piston engine and at least one piston is a normal resultant of the assembly of the apparatus as disclosed in the modified rotary piston engine of KIM/BIWAS as discussed above (see rejection above, where BIWAS discloses the process of grinding-in process see Column 3, line 66 – Column 4, line 64 of BIWAS, and the combination of KIM with BIWAS discloses the apparatus as claimed in the method claim).
Regarding claim 43, BIWAS further teaches:  during the grinding-in process, a relative movement between piston and piston housing is initiated in the axial direction of the rotary piston engine at least at times (see Figures 1-4A, Column 3, line 66 – Column 4, line 64).
Regarding claim 44, BIWAS further teaches:  the grinding-in process is performed at the nominal operating speed of the rotary piston engine at least at times (see Figures 1-4A, Column 3, line 66 – Column 4, line 64).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary piston engine of KIM/BIWAS discloses as applied to claim 23 above, and further in view of MAHLE (Patent Publication AT 507,476 A1, provided for in the IDS filed on March 30, 2021).
Regarding claim 34, the modified rotary piston engine of KIM/BIWAS fails to disclose:  a ratio of an average height of a piston in the radial direction to a width of the piston in the axial direction is 2:1.
Regarding claim 34, MAHLE teaches:  a ratio of an average height of a piston in the radial direction to a width of the piston in the axial direction is 2:1 (see either Figure 1 or Figure 2, since a single figure appears to show the necessary relative dimensions of an average height of a piston in the radial direction to a width of the piston in the axial direction is 2:1, it is deemed inherent, absent evidence to the contrary, that the an average height of a piston in the radial direction is indeed two times larger than a width of the piston in the axial direction (i.e. the ratio is 2:1). 	See MPEP 2112, V).
The Examiner would also like to note that the ratio of the height to the width is not disclosed in the specification as having design criticality.
It would have been an obvious matter of design choice to have an average height of a piston in the radial direction to a width of the piston in the axial direction is 2:1, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, MAHLE appears to shown this ratio, and therefore, the ratio is known in the prior art prior to applicant’s application.
Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary piston engine of KIM/BIWAS as applied to claim 23 above, and further in view of another embodiment of KIM.
Regarding claim 35, KIM fails to disclose in the fourth embodiment (shown in Figure 19) that the piston pairs are connected with at least partially internal planetary gears.
Regarding claim 35, KIM further discloses in the alternative embodiment:  the piston pairs are connected with at least partially internal planetary gears (see Figures 4-11).  KIM also discloses that the mechanism used in Figures 4 and 9A-9E for the first embodiment is the same as Figure 19 except that Figure 19 includes an ignition plug.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the piston pairs are connected with at least partially internal planetary gears in the modified rotary piston engine of KIM/BIWAS, since utilizing well-known devices to transfer or receive energy from the rotary piston engine requires only routine skill in the art and produces predictable results (i.e. a compact rotary piston engine due to the planet wheel and gears are located within the piston pairs).
Regarding claim 37, KIM fails to disclose in the fourth embodiment (shown in Figure 19) the pistons comprise at least one hollow space in their interior.
Regarding claim 37, KIM further discloses in the alternative embodiment:  the piston pairs are connected with at least partially internal planetary gears that are located in at least on hollow space in the piston’s interior (see Figures 4-11).  KIM also discloses that the mechanism used in Figures 4 and 9A-9E for the first embodiment is the same as Figure 19 except that Figure 19 includes an ignition plug.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the pistons comprise at least one hollow space in their interior in the modified rotary piston engine of KIM/BIWAS, since having a hollow space within the piston to contain gears that control the operation of the gears is well-known in the art.  Utilizing well-known devices to transfer or receive energy from the rotary piston engine including location of gears in a hollow portion of the pistons requires only routine skill in the art and produces predictable results (i.e. a compact rotary piston engine due to the planet wheel and gears are located within the piston pairs).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary piston engine of KIM/BIWAS/ MAHLE as applied to claim 34 above, and further in view of another embodiment of KIM.
Regarding claim 36, KIM fails to disclose in the fourth embodiment (shown in Figure 19) that the piston pairs are at least indirectly connected with a planet wheel of the planetary gears via at least one piston rod connection. 
Regarding claim 36, KIM discloses in an alternative embodiments (see Figures 4-11):  the piston pairs (see Figure 9, which shows piston pairs) are at least indirectly connected with a planet wheel (1160, 1161) of the planetary gears (1171) via at least one piston rod connection (1180).  KIM also discloses that the mechanism used in Figures 4 and 9A-9E for the first embodiment is the same as Figure 19 except that Figure 19 includes an ignition plug.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the piston pairs are at least indirectly connected with a planet wheel of the planetary gears via at least one piston rod connection in the modified rotary piston engine of KIM/BIWAS, since utilizing well-known devices to transfer or receive energy from the rotary piston engine requires only routine skill in the art and produces predictable results (i.e. a compact rotary piston engine due to the planet wheel and gears are located within the piston pairs).
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary piston engine of KIM/BIWAS as applied to claim 23 above, and further in view of KOVALENKO (U.S. Patent Publication 7,255,086 B2).
Regarding claim 40, the modified rotary piston engine of KIM/BIWAS discloses the claimed invention as discussed above, however, fails to disclose a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons and the piston housing is sealed with at least one contact seal.
Regarding claim 40, KOVALENKO teaches:  a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons (housing of the gears connected to the rotary pistons is the interior space including gears (24-27)) and the piston housing (the piston housing is (1), where the piston housing is the part of the housing that is to the outside of (1), and the housing of the gears is (1) located toward the interior.) is sealed with at least one contact seal (49, 50) (see Figures 3 and 4, Column 8, lines 7-30).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons and the piston housing is sealed with at least one contact seal in the modified rotary piston engine of KIM/BIWAS, in order to seal between the working chamber that contains the pistons from the gear chamber that contains the gears that control the operation of the pistons.
Regarding claim 41, the modified rotary piston engine of KIM/BIWAS discloses the claimed invention as discussed above, however, fails to disclose a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons and the piston housing is sealed with a labyrinth seal with labyrinth passages in mesh.
Regarding claim 41, KIM discloses:  a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons and the piston housing is sealed with a labyrinth seal (49, 50) (see Figures 3 and 4, Column 8, lines 7-30) with labyrinth passages in mesh (see Figures 3 and 4).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a gap between two housings of gears connected with the rotary pistons and/or between one housing of gears connected with the rotary pistons and the piston housing is sealed with a labyrinth seal with labyrinth passages in mesh in the modified rotary piston engine of KIM/BIWAS, in order to seal between the working chamber that contains the pistons from the gear chamber that contains the gears that control the operation of the pistons.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FAWCETT discloses a rotary piston engine with pistons width and height ratios shown (see Figure 2).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746